Exhibit 10.1
KEY ENERGY SERVICES, INC.
2009 EQUITY AND CASH INCENTIVE PLAN
PERFORMANCE UNIT AWARD AGREEMENT
THIS PERFORMANCE UNIT AWARD AGREEMENT (this “Agreement”), dated as of
 __________,  ______  (the “Date of Grant”), is made by and between Key Energy
Services, Inc., a Maryland corporation (the “Company”), and  _________________ 
(the “Participant”).
RECITALS:
WHEREAS, the Company has adopted the Key Energy Services, Inc. 2009 Equity and
Cash Incentive Plan (the “Plan”) pursuant to which Restricted Stock Units
intended to qualify as Performance Compensation Awards may be granted
(“Performance Units”); and
WHEREAS, in recognition of the Participant’s services to the Company, the
Administrator has determined that it is in the best interests of the Company and
its stockholders to grant the Performance Units provided for herein (the
“Performance Unit Award”) pursuant to the terms of the Plan and subject to the
further terms and conditions set forth herein.
NOW, THEREFORE, in consideration for the services rendered by the Participant to
the Company and the mutual covenants hereinafter set forth, the parties hereto
agree as follows:

  1.  
Grant of Performance Unit. Pursuant to Section 7.1 of the Plan, the Company
hereby issues to the Participant on the Date of Grant a Performance Unit Award
consisting of, in the aggregate,  _____  Performance Units. Each Performance
Unit represents the value of one share of Common Stock. Upon the achievement of
the Performance Goals set forth in Section 3 hereof and certification thereof,
the Company will pay out some or all of the Performance Units in cash. Fifty
percent (50%) of the Performance Units will be measured with respect to the
First Performance Period and fifty percent (50%) of the Performance Units will
be measured with respect to the Second Performance Period.
    2.  
Incorporation by Reference. The provisions of the Plan including, without
limitation, Sections 11, 12 and 14.5 thereof, are hereby incorporated herein by
reference. Except as otherwise expressly set forth herein, this Agreement shall
be construed in accordance with the provisions of the Plan and any capitalized
terms not otherwise defined in this Agreement, including Section 19 hereof,
shall have the definitions set forth in the Plan. The Administrator shall have
the authority to interpret and construe the Plan and this Agreement and to make
any and all determinations thereunder, and its decision shall be binding and
conclusive upon the Participant and his or her legal representative in respect
of any questions arising under the Plan or this Agreement.

 

 



--------------------------------------------------------------------------------



 



  3.  
Vesting.

(a) Performance Criteria. The portion of the Performance Unit Award earned in
respect of a given Performance Period will be determined at the end of the
Performance Period based on the relative placement of the Company within the
Proxy Peer Group, based on Total Shareholder Return as set forth in Section 3(b)
below, as follows:

              Vested Percentage for the   Company Placement In Peer  
Performance Units relating to   Group for the Performance Period   Performance
Period  
Top one-third
    100%
Middle one-third
    50%
Bottom one-third
    0%

(b) Proxy Peer Group TSR. In order to determine the Company’s placement, total
shareholder return will be calculated by the Administrator or its designee for
all members of the Proxy Peer Group on the same basis as Total Shareholder
Return is calculated for the Company.
(c) Employment Condition. Except as provided in Section 4(a) hereof, a
Participant must be employed by the Company on the payment date in respect of a
Performance Unit to be eligible for payment with respect to the Performance
Period.
(d) Certification. Following completion of each Performance Period, the
Administrator shall review and certify in writing whether, and to what extent,
the TSR for the Performance Period has been achieved and, if so, calculate and
certify in writing the percentage of the Performance Units that vested for such
period based upon the TSR achievement relative to the Proxy Peer Group.

  4.  
Payment.

(a) Timing. Payment in respect of the Performance Unit Award will be made in
cash, less applicable withholding amounts, as soon as administratively
practicable following completion of the certifications required by Section 3(d)
above, and in any event within 60 days following the end of the Performance
Period, subject to the Participant’s Continuous Service through the payment
date; provided, that, payment will still be made in the case of the
Participant’s death or Disability following the end of the Performance Period
but prior to the payment date.
(b) Amount. The amount payable to the Participant in respect of a Performance
Period will be equal to the product of (i) and (ii) where (i) is the number of
Performance Units attributable to the vested portion of the Performance Unit
Award for the Performance Period, as determined by the Administrator in
accordance with Section 3, and (ii) is the closing price per share of the Common
Stock on the last trading day of the Performance Period.

 

2



--------------------------------------------------------------------------------



 



  5.  
Tax Withholding. The Company shall have the right to withhold from any payment
due under the Plan and this Agreement an amount equal to the minimum required
withholding obligation in respect of any federal, state or local tax.

  6.  
No Rights as Shareholder. The Participant shall have no rights as a shareholder
with respect to the shares of Common Stock underlying the Performance Units.
    7.  
Compliance with Laws and Regulations. The issuance and transfer of the
Performance Units shall be subject to compliance by the Company and the
Participant with all applicable requirements of securities laws and with all
applicable requirements of any stock exchange on which the Company’s Common
Stock may be listed at the time of such issuance or transfer.
    8.  
No Right to Continuous Service. Nothing in this Agreement shall be deemed by
implication or otherwise to impose any limitation on any right of the Company or
any of its Affiliates to terminate the Participant’s Continuous Service at any
time.
    9.  
Notices. All notices, demands and other communications provided for or permitted
hereunder shall be made in writing and shall be by registered or certified first
class mail, return receipt requested, telecopier, courier service or personal
delivery:

if to the Company:
Key Energy Services, Inc.
1301 McKinney Street, Suite 1800
Houston, Texas 77010
Facsimile: 713-651-4559
Attention: General Counsel
if to the Participant, at the Participant’s last known address on file with the
Company.
All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied.

 

3



--------------------------------------------------------------------------------



 



  10.  
Bound by Plan. By signing this Agreement, the Participant acknowledges that he
or she has received a copy of the Plan and has had an opportunity to review the
Plan and agrees to be bound by all of the terms and provisions of the Plan.
    11.  
Beneficiary. The Participant may file with the Administrator a written
designation of a beneficiary on such form as may be prescribed by the
Administrator and may, from time to time, amend or revoke such designation. If
no designated beneficiary survives the Participant, the executor or
administrator of the Participant’s estate shall be deemed to be the
Participant’s beneficiary.
    12.  
Successors. The terms of this Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns, and on the Participant and
the beneficiaries, executors and administrators, heirs and successors of the
Participant.
    13.  
Amendment of Performance Unit Award. Subject to Section 14 of this Agreement,
the Administrator at any time and from time to time may amend the terms of this
Performance Unit Award; provided, however, that the Participant’s rights under
this Performance Unit Award shall not be impaired by any such amendment unless
(i) the Company requests the Participant’s consent and (ii) the Participant
consents in writing.
    14.  
Adjustment Upon Changes in Capitalization. The shares of Common Stock underlying
the Performance Units may be adjusted as provided in the Plan including, without
limitation, Section 11 of the Plan. The Participant, by his or her execution and
entry into this Agreement, irrevocably and unconditionally consents and agrees
to any such adjustments as may be made at any time hereafter.
    15.  
Governing Law. This Agreement shall be construed and interpreted in accordance
with the laws of the State of Maryland without regard to principles of conflicts
of law thereof, or principles of conflicts of laws of any other jurisdiction
that could cause the application of the laws of any jurisdiction other than the
State of Maryland.
    16.  
Severability. Every provision of this Agreement is intended to be severable and
any illegal or invalid term shall not affect the validity or legality of the
remaining terms.
    17.  
Headings. The headings of the Sections hereof are provided for convenience only
and are not to serve as a basis for interpretation of construction, and shall
not constitute a part of this Agreement.
    18.  
Signature in Counterparts. This Agreement may be signed in counterparts, each of
which shall be deemed an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
    19.  
Definitions.

  (a)  
“Final Stock Price” means the sum of (i) and (ii) where (i) is the average
closing stock price of the Common Stock for the last 30 trading days of the
Performance Period and (ii) is any dividends paid per share over the Performance
Period.

 

4



--------------------------------------------------------------------------------



 



  (b)  
“First Performance Period” means the period from March 1, 2010 through
February 28, 2011.
    (c)  
“Initial Stock Price” means the average closing stock price of the Common Stock
for the thirty (30) trading days immediately preceding the Performance Period.
    (d)  
“Performance Period” means the First Performance Period and/or the Second
Performance Period, as appropriate.
    (e)  
“Proxy Peer Group” means Nabors Industries, Inc., Weatherford International
Ltd., Basic Energy Services, Inc., Complete Production Services, Inc. and RPC,
Inc. (CUDD/Patterson), or any other corporation selected by the Administrator.
    (f)  
“Second Performance Period” means the period from March 1, 2011 through
February 29, 2012.
    (g)  
“Total Shareholder Return” or “TSR” means the change in value of a share of
Common Stock determined by dividing (A) by (B), where (A) equals the Final Stock
Price minus the Initial Stock Price and (B) equals the Initial Stock Price.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day first written above.

            KEY ENERGY SERVICES, INC.
            By:      Title:        

         
 
  Address:   1301 McKinney Street,
Suite 1800
Houston, Texas 77010

The undersigned hereby accepts the terms of this Agreement and the Plan.
 

 

6